Dissenting Opinion by
Mr. Justice Cohen :
In this equity action the District Attorney is ashing us to determine whether the City Solicitor is the proper person to represent him in proceedings before the federal court or whether he may represent himself. In the federal court action both sides made motions to strike each other’s appearance on behalf of the District Attorney, and the court dismissed both motions. A majority of this Court states, in footnote 2, that the state courts can properly decide who, under state law, is to represent the District Attorney. “The federal court, or any court, may decide for itself whether to hear extraneous persons. But the determination of whether, under state law, the City Solicitor or the District Attorney is the proper person to represent the District *44Attorney is one which the state court can quite properly make.”
The action of the District Attorney in filing this equity suit is an attempt by that individual to avoid coming under the provisions of the Philadelphia Home Rule Charter and is an attempt to have us render an advisory opinion. The latter is so because the federal court, or any court, not only has the power to decide whether to hear extraneous persons but also to decide who may properly represent parties before it. In fact, a court, whether it be state or federal, has the exclusive power to decide which attorneys shall represent which parties in matters pending before it. See Garcia v. Texas, 290 S.W. 2d 555, 559 (Court of Civil Appeals of Texas, San Antonio 1956). If one party is aggrieved by the decision, the proper course is for it to raise that issue on appeal and not to seek an injunction in a different court system. Because the federal court has the exclusive power to determine who shall represent the District Attorney for the purpose of the suit pending before it, we should dismiss this action as calling for an advisory opinion.
The fact that the determination by the federal court of who should represent the District Attorney requires an analysis of state law presents no particular problems because the federal courts are required to interpret and apply state law every day in diversity cases as a result of the United States Supreme Court’s decision in Erie R. Co. v. Tompkins, 304 U.S. 64 (1938). “Absent special circumstances under which a federal court may refuse to exercise jurisdiction, federal district courts will face and decide questions involving the application of state law even if they are extremely difficult of solution.” 1A Moore’s Federal Practice, par. 0.309(3) at 3332 (1965). Although some states have statutes providing for the certification of state law questions from the federal courts to the highest state *45court, Fla. Stat. Ann. §25.031, 4 M.R.S.A. (Maine) §57, In Re Richards, 253 F. Supp. 913 (D. Maine 1966), Pennsylvania has no such statute, and the federal courts which must apply the law of this Commonwealth do so on their own without special guidance from us.
It is difficult for us to know what the federal court decided when it dismissed both motions before it; perhaps it wants to hear what both the City Solicitor and the District Attorney will present as the case proceeds.1 Regardless of that, however, the federal court had the exclusive power to decide who would appear before it, and we should not render what is, in effect, an advisory opinion. Certainly we are not bound by any decision the federal court would make, and the proper time for us to reach this question will be when in an action before a state court the City Solicitor and District Attorney can not agree who is to represent the latter.
I dissent.
Mr. Justice Eagent joins in this dissenting opinion.

 The suit in the Federal Court is one in which the Attorney General (and not the District Attorney nor the Police Commissioner) has the dominant interest.